                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION
 CARL CURTIS FISH,                                )
                                                  )
                               Plaintiff,         )
                                                  )
                      v.                          )       No. 5:19-06114-CV-RK
                                                  )
                                                  )
 ANDREW        M.       SAUL,                     )
 COMMISSIONER     OF   SOCIAL                     )
 SECURITY ADMINISTRATION;                         )
                                                  )
                                                  )
                               Defendant.         )
         ORDER GRANTING PLAINTIFF’S APPLICATION FOR ATTORNEY
             FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT
       Now pending before the Court is Plaintiff’s Application for Attorney Fees under the Equal
Access to Justice Act (“EAJA”). (Doc. 16.) Defendant has no objection to Plaintiff’s request for
attorney fees. (Doc. 19.)
       Under the EAJA, a prevailing party in an action brought against the United States shall be
awarded attorney fees unless the position of the United States was “substantially justified” or
special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(a). Plaintiff was a prevailing
party in this action and an award is appropriate. Accordingly, it is ORDERED that Plaintiff is
awarded attorney’s fees in the amount of $6,500, to be paid by the Social Security Administration.
It is further ORDERED that the above award is subject to offset to satisfy any pre-existing debt
Plaintiff may owe to the United States.
       IT IS SO ORDERED.


                                                      s/ Roseann A. Ketchmark
                                                      ROSEANN A. KETCHMARK, JUDGE
                                                      UNITED STATES DISTRICT COURT

DATED: December 2, 2020




          Case 5:19-cv-06114-RK Document 20 Filed 12/02/20 Page 1 of 1
